UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2010 CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On April 13, 2010, Chesapeake Energy Corporation (the “Company”) issued a press release announcing that it has been recognized for the Best Investor Relations Program in North America by Investors’ Choice at the 2010 Global IR Rankings Awards Ceremony held in New York last week.Additionally, Jeffrey L. Mobley, Chesapeake’s Senior Vice President of Investor Relations and Research, was selected as the Best Investor Relations Officer in North America by Investors’ Choice.The press release is attached herewith as Exhibit 99.1 to this Current Report. Section 8 – Other Events Item 8.01 Other Events. On April 16, 2010, the Company issued a press release announcing that it will convert all of its outstanding 5.00% Cumulative Convertible Preferred Stock (Series 2005), par value $0.01 per share, into Chesapeake Energy Corporation Common Stock, par value $0.01 per share, on May 3, 2010.A copy of the press release is attached herewithas Exhibit 99.2 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:April 16, 2010 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated April 13, 2010 Chesapeake Energy Corporation press release dated April 16, 2010
